Citation Nr: 1616966	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for coronary artery disease (CAD), also claimed as heart condition.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972 and from June 1973 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2011 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for headaches and entitlement to service connection for CAD, claimed as heart condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in August 2002, the RO denied the Veteran's claim of entitlement to service connection for major depression and anxiety disorder, claimed as nervous condition.

2.  Evidence added to the record since the final August 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.

3.  There is competent evidence establishing that depressive and anxiety disorder had onset during active duty service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service connection for major depression and anxiety disorder is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been received the claim for entitlement of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

3.  The criteria for service connection for depressive and anxiety disorders have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of entitlement to service connection for a psychiatric disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The RO denied the Veteran's original claim for service connection for major depression and anxiety disorder in an August 2002 rating decision.  The RO found that the medical evidence failed to establish a nexus between the Veteran's current nervous condition and his military service.  On August 22, 2002, the Veteran was advised of that rating decision and his appellate rights.  The Veteran filed a notice of disagreement dated April 2003 but it was not received by VA until October 16, 2003.  Therefore, the August 2002 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The RO construed the Veteran's October 2003 NOD as a petition to reopen the claim; the RO continued the denial in a July 2004 rating decision finding that no new and material evidence had been received.  The Veteran filed a timely notice of disagreement to that rating decision in August 2004.  As the RO has not issued a Statement of the Case (SOC), the August 2004 rating decision was not final but is subsumed by the May 2011 rating decision, which is currently on appeal.

The basis of the prior final denial was the RO's finding that the evidence of record did not establish that the claimed disability was either incurred in or caused by military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 2002 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the August 2002 rating decision includes VA treatment records, dated from May 2010 to July 2012; a February 2014 private psychological assessment report; a December 2014 brief by the Veteran's representative and various written lay statements from the Veteran.

In particular, the February 2014 private psychologist provided an opinion that the Veteran's current psychiatric disorder began in or had onset during his second period of military duty and had continued to the present, resulting in significant impairment in his occupational and social functioning.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran currently has a psychiatric disorder related to his service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a psychiatric disorder since the August 2002 rating decision.  On this basis, the issue of entitlement to service connection for a psychiatric disorder is reopened.

Service Connection

The RO did not reopen the claim, and, as such, has not considered the reopened claim, de novo.  However, in light of the favorable grant of benefits herein, the Board finds that there is no prejudice to the Veteran in proceeding with its adjudication of the reopened claim, de novo, at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).

As an initial matter, the medical evidence of record reflects current diagnoses of depressive disorder and anxiety disorder, as evidenced in the February 2014 private psychological assessment report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

As the Veteran has a current disability, the remaining question is whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service disease or injury.

In this regard, service personnel records show deterioration in the Veteran's behavior during his second period of active duty service.  He was charged with an absence without leave (AWOL) in November 1975 and received an "undesirable discharge" in 1976 after a charge of illegal possession of drugs.  His March 1976 service separation examination report shows reports of depression or excessive worry.  (A May 1977 VA Administrative decision determined that the character of the Veteran's discharge did not bar him from VA benefits.)

After separation from service, a January 1997 private treatment report notes a diagnostic impression of major depressive disorder.  An April 1997 letter from a private psychiatrist indicates that the Veteran was suffering from Parkinson's disease and major depression and was unable to engage in any gainful occupation.

A December 2000 private treatment record notes a history of social anxiety disorder and an assessment of reaction, conversion, manifested by abnormal mental status, moderate stress due to impending divorce.  

Private treatment reports dated February 2002 and June 2002 show diagnoses of major depression with psychotic features and generalized anxiety, posttraumatic stress disorder (PTSD), and generalized anxiety disorder, 

A March 2001 VA examination report shows diagnoses of anxiety disorder, not otherwise specified (NOS) and alcohol dependence, in alleged remission.  The Veteran reported that he had been drinking heavily for a long time.

A June 2011 VA interpretive summary from residential rehabilitation notes the Veteran's 42 year history of substance use.  The Veteran reported that he began to experience difficulties with depression and anxiety shortly after leaving the Army because he could not find employment.  He stated that he first received mental health treatment in 1998.  It was noted that the Veteran related no biological or social factors which would pre-dispose him for either substance abuse or mental health issues.  It was noted that the precipitating factor for his substance abuse appeared to be service in the Army where he was separated from his family and exposed to a number of mood altering substances; his chronic difficulties with depression and anxiety and his heavy alcohol use adversely impacted his martial, social and job functioning throughout most of his adult life, leading to multiple divorces and work instability.  The diagnoses were alcohol dependence, depressive disorder, NOS and anxiety disorder, NOS.  A December 2011 VA psychiatry notes a diagnosis of anxiety disorder, NOS, and alcohol dependence in remission.  

Regarding the etiology of the Veteran's current psychiatric disorder, the record contains a private medical opinion linking the Veteran's psychiatric disability to service.  To that effect, in February 2014, a private psychologist conducted a comprehensive psychological evaluation of the Veteran, which included a review of the Veteran's medical and service records.  The psychologist noted that the Veteran had no evidence of any psychiatric or mental illness prior to his military service or during his first period of military service; however, during the second period of service, his behavior was markedly different from his first period of service, as manifested by nervous trouble of depression and excessive worry, frequent trouble going to sleep, and anxiety symptoms.   The psychologist further noted that they were all clear signs of sudden beginning of mental deterioration and the likely development of a mental disorder.  The psychologist concluded that it is at least as likely as not that the Veteran's current psychiatric disorder began in or had onset during his second period of military duty and had continued to the present, resulting in significant impairment in his occupational and social functioning.

The Board attaches significant probative value to the February 2014 medical opinion relating the Veteran's psychiatric disability to his service.  The physician considered of the Veteran's claims file and his medical history and had the opportunity to clinically evaluate him in regard to his psychological condition.  Further, the opinion is consistent with the medical records contemporaneous to the Veteran's service personnel and service treatment records.  

Accordingly, resolving reasonable doubt in the appellant's favor, the Board finds that the evidence establishes that the Veteran's current psychiatric disability is related to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On this basis, entitlement to service connection for depressive and anxiety disorder is warranted.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a psychiatric disorder is reopened.

Entitlement to service connection for depressive and anxiety disorder is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The record reflects that the Veteran has been found disabled since 1997 under the Social Security Act.  However, there is no indication that the RO has ever requested the Veteran's complete Social Security Administration (SSA) records from the SSA.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records, including all medical records that were used as the basis for that decision, should be made before a decision on the merits of the Veteran's claims can be reached.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Headaches

Service treatment records show that the Veteran was admitted for complaints of headaches and blackout spell in August 1973.  The final diagnoses were headache, musculoskeletal; syncope; laceration of the scalp; atrial fibrillation; and reaction, conversion, manifested by abnormal mental status.  He complained of severe headaches in September and November 1973 and in June 1974, and a history of frequent or severe headaches was noted on his March 1976 separation examination report.

A VA medical opinion was obtained in March 2011 in conjunction with the Veteran's claim for service connection for headaches.  The examiner provided an opinion that the Veteran's current severe headaches condition is less likely as not caused by or a result of complaint in service.  In support of this opinion, the examiner stated that from 1976 to 2002 (26 years) there was no objective written evidence that the Veteran continued to suffer from headaches since he was discharged from active duty service.  The examiner further stated that the Veteran currently suffers from various medical conditions unrelated to service, which may cause analgesic overuse rebound headache.  

However, the Board finds the March 2011 VA examination and medical opinion to be inadequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As pointed out by the Veteran's representative in a December 2014 brief, the examiner's rationale for the opinion is flawed as it is based upon an incomplete or inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  To that effect, the record does show the Veteran's complaints of headaches in private treatment records dated March 1997, December 2000, and November 2011.  

Further, although the examiner states that the Veteran denied frequent or severe headaches on his January 1973 enlistment examination, the record, in fact, contains an earlier examination report in November 1972, which reflects that the Veteran reported a history of frequent or severe headaches; it was noted that the headaches were insignificant.

Based on the foregoing, it appears that the Veteran's claimed headache disability may have pre-existed service.  In this regard, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2014).  To rebut the presumption of soundness, however, it must be shown by clear and unmistakable evidence that the Veteran's headache disability was both pre-existing and not aggravated by service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306; also see Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Accordingly, on remand, it is necessary to obtain a medical opinion clarifying whether clear and unmistakable evidence demonstrates that a current headache disability pre-existed service, and if so, whether clear and unmistakable evidence shows that the condition was not aggravated by service.


CAD

The Veteran was provided a VA heart conditions examination in September 2011.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service-connected condition.  In support of this opinion, the examiner explained that the Veteran's episodes of chest pain in August 1973 during service were not cardiac chest pains but were related to inspiration.  The Veteran had an atrial fibrillation which resolved and it was probably secondary to excessive vagal stimulation.

However, the September 2011 VA medical opinion does not address whether there exists a secondary relationship of the Veteran's CAD to his now service-connected psychiatric disability.  In this regard, the Veteran recently raised the theory of secondary service connection.  In February 2016, the Veteran's representative submitted treatise evidence entitled "Depression and Coronary Artery Disease: The Association, Mechanisms, and Therapeutic Implications," and contends medical literature supports the causative relationship between CAD and psychiatric illnesses like depression and anxiety disorder.  The treatise evidence notes, in pertinent part, that "depression is an independent risk factor for coronary artery disease and its complications."  

To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2015).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)  Id.  In light of the grant of service connection for depressive and anxiety disorder herein, as well as the newly raised secondary service connection theory, a supplemental VA medical opinion must be obtained in this matter.


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all updated treatment records for the Veteran from the VA Medical Center in San Juan, Puerto Rico, and all associated outpatient clinics, dated from July 2012 to the present.  All attempts to obtain those records should be documented in the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to the following questions:

On the basis of the clinical record, can it be concluded that clear and unmistakable evidence establishes that the Veteran's headache disability pre-existed his entry into active military service?  If so, identify the clear and unmistakable evidence.  Rationale must be provided for the opinion offered.

If it is found that clear and unmistakable evidence demonstrates that a headache disability did preexist service, does clear and unmistakable evidence establish that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?  If so, identify the clear and unmistakable evidence.  Rationale must be provided for the opinion proffered.; and

If it is not found that there is clear and umistakable evidence that a headache disability preexisted service and was not aggravated by service, is it at least as likely as not (a 50 percent or greater probability) that the headache disability is related to or had onset during service?

Any opinion should be reconciled with all evidence of record, to include the service treatment records, and the Veteran's statements.

A complete rationale for all opinions expressed must be provided.

4.  Thereafter, forward the Veteran's claims file to the September 2011 VA examiner, or to an examiner of the appropriate expertise, to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's coronary artery disease (CAD) is proximately due to, or aggravated by, the Veteran's service-connected depressive and anxiety disorder.

In rendering this opinion, the examiner should address the treatise evidence, which was submitted by the Veteran in February 2016, suggesting that "depression is an independent risk factor for coronary artery disease and its complications."

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.   After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


